Title: 20th.
From: Adams, John Quincy
To: 


       After studying, all day, as usual, I went in the Evening to Mr. Duncan’s. Our time pass’d in chatting, laughing, romping, and dancing. Young Squire White, (for there are so many persons of that name in this Town that they are known only by their nicknames) humm’d and whistled a number of Country dances. This is another of the young Ladies’ playthings here, but it is his own fault for suffering it. He seems to talk childish now and then, but he is not yet five and twenty; his youth may be his excuse. Studied late, as I most commonly do. Twelve or half after is my hour for retirement of late. I do not admire it much; but it is quite Necessary; and I therefore submit to it.
      